    Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 1 of 6 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


TRAVIS J. GARRETT,                                   )   Civil Action No.:
                                                     )
                              Plaintiff,
     vs.                                             )
                                                     )
COLLINS ASSET GROUP, LLC,                                COMPLAINT
                                                     )
                                                         DEMAND FOR JURY TRIAL
                             Defendant.              )
                                                     )


   COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                ACT
           Plaintiff Travis J. Garrett (“Plaintiff”) brings this action against Collins Asset Group LLC

  (“Defendant” or “CAG”) on an individual basis, and alleges based upon Plaintiff’s personal

  knowledge, the investigation of counsel, and upon information and belief, as follows:

                                   PRELIMINARY STATEMENT

           1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

  commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

  “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

  . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

  require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

           2.     Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “ensure that those debt collectors who refrain from using
 Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 2 of 6 PageID 2




abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer standard.” LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, debt collection activity may

violate the FDCPA if a communication constitutes a deceptive means to collect an alleged debt.

For instance, if a debt collector communicates to any person credit information which is known or

which should be known to be false, including the failure to communicate that a disputed debt is

disputed. 15 U.S.C. § 1692e(8).

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against the debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d). If applicable, the Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.




                                                     2
 Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 3 of 6 PageID 3




                                            PARTIES
       8.      Plaintiff is a natural person and a resident of Fort Myers, Florida.

       9.      Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

       10.     Upon information and belief, Defendant's principal place of business is located at

5725 East Highway 290, Austin, Texas 78735 and its designated agent for service of process is

URS Agents, LLC, located at 3458 Lakeshore Drive, Tallahassee, Florida 32312.

       11.     Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       12.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                   STATEMENT OF FACTS
       13.     Some time on, or prior to, August 26, 2016, an alleged debt was incurred to

Pittsburgh Auto Depot Inc. (“Pittsburgh Auto”).

       14.     This alleged debt of $7,320.00 purportedly owed to Pittsburgh Auto arose out of a

transaction in which money, property, insurance, or services, which are the subject of the

transaction, are primarily for personal, family, or household purposes.

       15.     The debt to Pittsburgh Auto went into default and was assigned to Defendant for

collection sometime prior to June 20, 2020, at an exact date and time known only to Defendant.

       16.     In an effort to collect on this alleged debt, Defendant reported the alleged debt of

$7,320.00 to nationwide credit reporting agencies Experian and TransUnion.

       17.     On March 02, 2020, Plaintiff mailed a written dispute of the alleged debt to

Pittsburgh Auto to both Experian and TransUnion, respectively. The letters were sent by certified

mail, and the mailing receipts indicate that Experian and TransUnion received Plaintiff’s dispute


                                                  3
 Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 4 of 6 PageID 4




letter on April 17, 2020.

        18.     Pursuant to 15 U.S.C. § 1681i(a)(2)(A), within five business days of receipt of any

consumer dispute, credit reporting agencies such as TransUnion and Experian are required to

provide notification of the dispute to any furnisher of the information in dispute.

        19.     Accordingly, upon information and belief, TransUnion and Experian notified

Defendant of Plaintiff’s dispute of the Pittsburgh Auto debt.

        20.     On June 24, 2020, Plaintiff obtained and reviewed a copy of his consumer

background report issued by Experian. The Experian report reflected that Defendant had furnished

information regarding Plaintiff’s disputed debt to Pittsburgh Auto on June 20, 2020. The debt was

not marked as disputed. Defendant had not marked, or caused to be marked, Plaintiff’s disputed

debt as disputed.

        21.     On July 01, 2020, Plaintiff obtained and reviewed a copy of his consumer

background report issued by TransUnion. The TransUnion report reflected that Defendant had

furnished information regarding Plaintiff’s disputed debt to Pittsburgh Auto on June 27, 2020. The

disputed debt indicated it was placed for collection and was not marked as disputed. Defendant

had not marked, or caused to be marked, Plaintiff’s disputed debt as disputed.

        22.     Defendant’s failure to mark the collection account as disputed was material because

it impaired Plaintiff’s credit rating and his ability to obtain additional credit.

        23.     Moreover, the failure to mark a disputed debt as disputed would cause the least

sophisticated consumer to become confused and uncertain about their right to dispute a debt, and

the benefits of doing so.

        24.     Defendant, by continuing to report the disputed debt to credit reporting agencies

when it knew the debt was disputed, used false, deceptive and misleading means to collect the




                                                   4
 Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 5 of 6 PageID 5




Debts.

         25.   As a result of these false, deceptive and misleading practices, Plaintiff was harmed.

                                              COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. § 1692e et seq.
         26.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

         27.   Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

         28.   Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

         29.   Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

         30.   Defendant failed to mark the Debts as disputed and Plaintiff was harmed.

         31.   By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                        PRAYER FOR RELIEF
         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         (a)   Awarding Plaintiff statutory damages;

         (b)   Awarding Plaintiff actual damages;




                                                 5
 Case 2:20-cv-00559-SPC-NPM Document 1 Filed 07/31/20 Page 6 of 6 PageID 6




      (c)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

             expenses;

      (d)    Awarding pre-judgment interest and post-judgment interest; and

      (e)    Awarding Plaintiff such other and further relief as this Court may deem just and

             proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: July 31, 2020                       COHEN & MIZRAHI LLP
                                           YOSEF STEINMETZ
                                           Florida Bar No. 119968


                                                            /s/ Yosef Steinmetz
                                                           YOSEF STEINMETZ

                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           929/575-4195 (fax)
                                           yosef@cml.legal

                                           Attorneys for Plaintiff




                                             6
